OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the complaint dismissed.
*907The Appellate Division incorrectly determined that defendant failed to provide a sufficient basis for establishing probable cause as a matter of law. While different inferences as to plaintiffs guilt or innocence of the underlying crime are possible, only one reasonable inference could be drawn from the facts regarding probable cause. Therefore, the issue was not one properly presented to the jury for determination (see Veras v Truth Verification Corp., 57 NY2d 947 [1982], affg for reasons stated at 87 AD2d 381 [1st Dept 1982]; cf. Smith v County of Nassau, 34 NY2d 18 [1974]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith and Pigott concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.